United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Raleigh, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1852
Issued: January 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 19, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated April 3, 2008. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an emotional condition causally related to
compensable work factors.
FACTUAL HISTORY
The case was before the Board on a prior appeal.1 The Board remanded the case to the
Office for a proper decision regarding appellant’s application for reconsideration. Appellant’s
untimely application for reconsideration had included a July 26, 2006 Equal Employment
1

Docket No. 07-2239 (issued February 5, 2008).

Opportunity (EEO) Commission decision finding that the employing establishment had
discriminated against her. The administrative judge found the employing establishment had
discriminated on the basis of disability by denying appellant’s request to continue a Tour 2
schedule (7:00 a.m. to 3:30 p.m.) as of November 1, 2004.2 The Board noted that the Office had
not discussed the evidence submitted on reconsideration. The history of the case as provided in
the Board’s prior decision is incorporated herein by reference.
By decision dated April 3, 2008, the Office reviewed the case on its merits and
determined that the EEO Commission decision did establish a compensable work factor. It
found, however, that the medical evidence did not establish a diagnosed condition causally
related to the work factor and therefore the claim was denied.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or adversely
affected by factors of his federal employment.3 This burden includes the submission of a detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.4 If a compensable work
factor is established, a claimant must submit medical evidence establishing causal relationship
between the compensable work factor and a diagnosed medical condition.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness has
some connection with the employment but nevertheless does not come within the coverage of
workers’ compensation. These injuries occur in the course of the employment and have some kind
of causal connection with it but nevertheless are not covered because they are found not to have
arisen out of the employment. Disability is not covered where it results from an employee’s
frustration over not being permitted to work in a particular environment or to hold a particular
position, or secure a promotion. On the other hand, where disability results from an employee’s
emotional reaction to his regular or specially assigned work duties or to a requirement imposed by
the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act.6
A reaction to an administrative or personnel matter is generally not covered as it is not
related to the performance of regular or specially assigned duties.7 Nevertheless, if the evidence
2

The administrative judge found appellant was a “qualified individual with a disability” as she had submitted
medical evidence regarding bipolar II disorder, post-traumatic stress disorder (PTSD) and depression.
3

Pamela R. Rice, 38 ECAB 838 (1987).

4

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

5

Beverly R. Jones, 55 ECAB 411, 419 (2004).

6

Lillian Cutler, 28 ECAB 125 (1976).

7

See Brian H. Derrick, 51 ECAB 417, 421 (2000).

2

demonstrates that the employing establishment erred, acted abusively or unreasonably in the
administration of a personnel matter, any physical or emotional condition arising in reaction to
such error or abuse may be covered.8
ANALYSIS
The Office found appellant did establish clear evidence of error and reviewed the case on
its merits. The July 26, 2006 EEO Commission decision is probative evidence of discrimination
and the Office accepted a compensable work factor in this regard. With respect to additional
compensable work factors, the Board notes that in her claim form appellant had referred to
disciplinary actions by the employing establishment, including a June 7, 2004 notice of removal
and an August 5, 2004 letter of warning. These disciplinary actions are actions taken in an
administrative capacity and do not constitute a compensable work factor unless there is evidence
that the employing establishment erred or acted abusively.9 The June 7, 2004 notice of removal
was issued for unauthorized removal of documents, and the August 5, 2004 letter of warning was
issued for unsatisfactory attendance. There is no probative evidence of record that the
employing establishment acted unreasonably in these disciplinary matters. The Board notes that
the July 26, 2006 EEO Commission decision did not address specific disciplinary actions by the
employing establishment.
The Board accordingly finds that the only compensable work factor established in this
case is the employing establishment’s failure to accommodate appellant’s request to maintain her
work schedule as of November 1, 2004. Although she has established a compensable work
factor, to establish her claim for compensation appellant must submit rationalized medical
evidence on causal relationship between a diagnosed condition and the compensable work factor.
Rationalized medical opinion evidence is an opinion based on a complete factual and medical
background, supported by medical rationale explaining the nature of the relationship between a
diagnosed condition and the compensable work factor.10
In this case the record does not contain a rationalized medical opinion on the issue
presented. In a duty status report (Form CA-17) dated October 29, 2004, Dr. Morton Meltzer, a
psychiatrist, indicated that appellant should remain in a full-time Tour 2 assignment. In a report
dated April 8, 2005, he indicated that appellant had been receiving psychotherapy and
medication since March 1998 for her chronic illness. Dr. Meltzer stated that the limitations of
appellant’s illness should be accommodated to provide her an opportunity to be a full-time and
productive employee. The report does not contain a complete history, a diagnosis, or a
rationalized opinion on causal relationship between appellant’s condition and the compensable
work factor. In the absence of probative medical evidence, the Board finds appellant did not
meet her burden of proof to establish her claim.

8

Margreate Lublin, 44 ECAB 945, 956 (1993).

9

See Charles D. Edwards, 55 ECAB 258, 266 (2004). In determining whether the employing establishment has
erred or acted abusively, the evidence is examined to determine if the employing establishment acted reasonably.
10

Beverly R. Jones, supra note 5.

3

CONCLUSION
Appellant did not submit medical evidence establishing causally relationship between a
diagnosed emotional condition and the compensable work factor.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 3, 2008 is affirmed.
Issued: January 21, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

